Citation Nr: 1602738	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion associated with right knee strain.

2.  Entitlement to a disability rating in excess of 10 percent for instability associated with right knee strain prior to May 1, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for dislocated semilunar cartilage associated with right knee strain from May 1, 2011, to June 1, 2015.

4.  Entitlement to a separate compensable evaluation for limitation of extension associated with right knee strain prior to June 1, 2015.

5.  Entitlement to a disability rating in excess of 30 percent for limitation of extension associated with right knee strain since June 1, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1988, and from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee strain.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record shows that the Veteran informed VA in May 2014 that he is currently working and that he is not pursuing a claim for TDIU.  The Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee disability has been manifested by, at worst, flexion to no less than 90 degrees.

2.  Throughout the period on appeal, the Veteran's right knee disability has been productive of no worse than slight instability.  

3.  Throughout the period on appeal, the Veteran's right knee disability is manifested by a meniscal tear with frequent episodes of locking, pain, and effusion into the joint.

4.  Prior to June 1, 2015, the Veteran's right knee disability was manifested by extension to no less than zero degrees.

5.  Since June 1, 2015, the Veteran's right knee disability has been manifested by, at worst, limitation of extension at no greater than 20 degrees.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for right knee limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  Throughout the period on appeal, the criteria for an evaluation of 10 percent, but no greater, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  Throughout the period on appeal, the criteria for an evaluation of 20 percent, but no greater, for right knee dislocated semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

4.  Prior to June 1, 2015, the criteria for a separate compensable evaluation for right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  Since June 1, 2015, the criteria for an evaluation in excess of 30 percent for right knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in August 2009 satisfied the duty to notify provisions with respect to an inceased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
As to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, private medical treatment records, VA treatment records, and VA examination reports.  

The Veteran was provided adequate VA examinations with respect to his service-connected right knee disability.  The Veteran was most recently provided a VA examination in June 2015 in accordance with the Board's February 2015 remand.  The examination report includes the relevant findings with respect to the right knee disability and is adequate for rating purposes.  In addition, also in accordance with the Board's February 2015 remand, additional private treatment records were obtained in May 2015, and additional VA treatment records were obtained in April 2015 and July 2015.  The VA examination and procurement of treatment records substantially complied with the Board's February 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified before the undersigned December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by a representative from the California Department of Veterans Affairs.  The representative and the VLJ explained the issue on appeal and asked pertinent questions regarding the nature of his service-connected right knee.  With respect to any evidence that may have been overlooked, additional evidence was discussed during the hearing and subsequently obtained and associated with the claims file.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks entitlement to an increased evaluation for his service-connected right knee disability.  By way of history, the Veteran initially filed a claim of entitlement to service connection for a right knee disability in January 2003, and the RO eventually granted entitlement to service connection for "right knee strain with probable lateral meniscus tear with [ ]degenerative joint disease and [ ]laxity of one ligament (the anterior cruciate) with no instability" in a December 2004 rating decision, assigning a 10 percent rating under Diagnostic Codes 5010-5260 effective January 9, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.

The Veteran filed his current claim for an increased evaluation for his service-connected right knee disability in June 2009.  Ultimately, in a July 2015 rating decision, the Appeals Management Center granted entitlement to service connection for impairment of the right knee associated with right knee strain with an evaluation of 10 percent under Diagnostic Codes 5003-5257, effective October 1, 2004 to May 1, 2011; entitlement to service connection for laxity of the right knee associated with right knee strain with an evaluation of 20 percent under Diagnostic Codes 5003-5258, effective May 1, 2011, to June 1, 2015; and entitlement to service connection for limitation of extension of the right knee associated with right knee strain with an evaluation of 30 percent under Diagnostic Codes 5010-5261, effective June 1, 2015.  However, in a supplemental statement of the case also dated in July 2015, the Appeals Management Center continued the Veteran's evaluation under Diagnostic Codes 5010-5260 at 10 percent disabling based on limitation of right knee flexion.  As such, the Board will assess the propriety of all the evaluations assigned with respect to the Veteran's right knee pursuant to the June 2009 claim.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for right knee strain includes his statements regarding the severity of his symptoms, particularly pain.  The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), but he is not competent to identify a specific level of disability of any of his disorders according to the appropriate diagnostic codes because there has not been any factual foundation that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  38 C.F.R. § 3.159.  

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

As discussed above, during the period on appeal, the Veteran has been service connection for limitation of flexion of the right knee associated with right knee strain, evaluated as 10 percent disabling under Diagnostic Codes 5010-5260, effective January 9, 2003; impairment of the right knee associated with right knee strain with an evaluation of 10 percent under Diagnostic Codes 5003-5257, effective October 1, 2004 to May 1, 2011; entitlement to service connection for laxity of the right knee associated with right knee strain with an evaluation of 20 percent under Diagnostic Codes 5003-5258, effective May 1, 2011, to June 1, 2015; and entitlement to service connection for limitation of extension of the right knee associated with right knee strain with an evaluation of 30 percent under Diagnostic Codes 5010-5261, effective June 1, 2015.  

Under Diagnostic Code 5003, arthritis, degenerative, substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned. With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Diagnostic Code 5003, Note (1). 

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating. 

Under Diagnostic Code 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned. Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee. See VAOGCPREC 23-97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14.  See VAOGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. See VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Here, the Veteran was provided with a VA joints examination in October 2004 (prior to the period on appeal), at which time he was diagnosed as having right knee strain with probable lateral meniscus tear and mild laxity of the anterior cruciate ligament (ACL) and mild degenerative joint disease.  Objective examination revealed 2+ laxity in the anterior cruciate ligament, but no lateral collateral ligament laxity.  There was some tenderness in the subpatellar region of the knee over the subpatellar tendon, although there was no pain with manipulation of the knee.  There was, however, mild tenderness in the lateral joint line of the knee as well as mild tenderness in the infrapatellar region of the knee.  Range of motion testing revealed right knee flexion to 130 degrees and right knee extension to zero degrees; however, the examiner indicated that the Veteran would experience a 10 percent worsening due to DeLuca factors when his right knee was aggravated or following repetitive use.  In addition, the Veteran's knee would be limited by an additional 10 percent when he experienced symptomatic knee problems.  

The Veteran was provided with another VA joints examination in August 2009, at which time he was diagnosed as having right knee arthritis.  Subjectively, the Veteran reported pain, weakness, stiffness, fatigability, lack of endurance, and occasional swelling; however, he denied any heat, redness, locking, instability, or giving way.  He further reported experiencing flare-ups of pain that lasted one week and occurred approximately 2 to 3 times per year; however, he denied any episodes of dislocation or subluxation.  Upon objective examination, there was no evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing revealed flexion to 90 degrees and extension to zero degrees, with no additional limitation of motion after three repetitions.  Stability testing was normal, and the anterior and posterior drawer test was negative.  X-rays revealed moderate to moderately-severe change of the medial compartment of the right knee and moderate osteoarthritic change of the lateral compartment.  There was no evidence of ankylosis or inflammatory arthritis.  

In November 2009, the Veteran's spouse submitted correspondence indicating that his knee pain was getting worse, and that he complained about knee pain daily, especially with cold and rainy weather.  She additionally indicated that he walked with a slight limp, had difficulty walking long distances, and experienced episodes where his knee got so swollen that he had to take time off from work.

Also in November 2009, the Veteran's private physician submitted correspondence indicating that his last examination revealed significant reduction in his range of motion with an abnormal gait. Symptomatically, the physician indicated that the Veteran reported that his pain had dramatically increased from before.  The physician stated that the Veteran's latest X-ray revealed worsening of his degenerative joint disease, and that he had significant restrictions in weight bearing activities such as standing and walking and postural activities such as climbing, squatting, and kneeling.  The private physician opined that the Veteran's right knee osteoarthritis had worsened over the last 5 years based on physical examination.  

The Veteran was next provided with a VA joints examination in May 2011, at which time he was diagnosed as having right knee degeneration with a tear to the lateral meniscus.  Subjectively, the Veteran reported giving way, instability, pain, stiffness, weakness, and incoordination; however, he denied any decreased speed of joint motion, dislocation, subluxation, locking, effusions, inflammation, or flare-ups.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Upon objective examination, there was evidence of crepitus; however, there was no evidence of clicking, snapping, grinding, instability, patellar abnormality, ankylosis, or other knee abnormality.  Range of motion testing revealed flexion to 100 degrees and extension to zero degrees, with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Magnetic resonance imaging (MRI) of the right knee revealed moderate degenerative osteoarthritis of tibiofemoral joint and mild degenerative osteoarthritis of patellofemoral joint, horizontal tear of lateral meniscus posterior horn and body, and mucoid degeneration of posterior horn medial meniscus.  

At his December 2014 Board videoconference hearing, the Veteran testified that, in addition to daily use of a knee brace, he now required the occasional use of a cane to manage his right knee pain.  

The Veteran was provided with his most recent VA knee examination in June 2015, at which time he was diagnosed as having right knee strain, right knee meniscal tear, right knee joint osteoarthritis, and mild laxity of anterior cruciate ligament.  Subjectively, the Veteran reported persistent pain in the right knee which was worse in cold weather.  He additionally reported developing quadriceps atrophy on the right side, and experiencing transient locking every 2 weeks.  He indicated that he also experienced flare-ups of right knee symptomatology about every 2 weeks which lasted approximately 2 to 3 days, at which time his knee would swell and become more painful  However, the Veteran denied any giving way of the right knee.  Upon objective examination, there was evidence of crepitus, recurrent effusion, and anterior instability.  Range of motion testing revealed flexion to 110 degrees and extension to -20 degrees, with pain during the range of motion.  In addition, there was evidence of additional functional loss after three repetitions due to pain, fatigue, weakness, and lack of endurance, as well as evidence that these factors limited his functional ability with repeated use over a period of time.  However, there was no additional loss of range of motion after repeated use.  There was evidence of pain with weight bearing as well as objective evidence of localized tenderness or pain on palpation of the lateral joint line and along medial border of the right patella.  Muscle strength testing revealed active movement against some resistance upon both flexion and extension of the right knee.  There was also muscle atrophy in the right lower extremity, as well as a leg length discrepancy, due to the service-connected right knee disability over time.  However, there was no evidence of ankylosis.  There was also evidence of a meniscal tear which caused frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner indicated that the Veteran was an internal medicine specialist, and that his current job involved sitting and standing which he was able to do, albeit in pain.  However, the examiner opined that the Veteran could not do any type of labor intensive work that would involve prolonged standing without the ability to sit down, bending/squatting of the knee, or kneeling.  

Throughout the rating period on appeal, the Veteran has been evaluated as 10 percent disabled under Diagnostic Codes 5010-5260 for limitation of flexion of the right knee.  However, the Board finds that an evaluation in excess of 10 percent is not available under Diagnostic Code 5260 at any time during the period on appeal.  Rather, the evidence demonstrates that, at worse, the Veteran's flexion of the right knee is to 90 degrees.  A higher evaluation of 20 percent is not warranted unless evidence demonstrates leg flexion which is limited to 30 degrees, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The Veteran has also been evaluated as 10 percent disabled under Diagnostic Codes 5003-5257 prior to May 1, 2011, for instability of the right knee.  The Board notes that the October 2004 VA examination report indicated that there was a  2+ laxity in the Veteran's anterior cruciate ligament.  More recently, in the June 2015 VA examination report, anterior instability in the right knee was noted.  As such, the Board finds that a 10 percent evaluation under Diagnostic Code 5257 is warranted for lateral instability of the right knee that is slight during the entire period on appeal.  The Board emphasizes that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23-97.  However, the Board finds that the Veteran's instability of the right knee does not warrant a 20 percent evaluation at any time during the appeal period, as the laxity has been shown to be mild rather than moderate in nature.  

The Veteran has also been evaluated as 20 percent disabled under Diagnostic Codes 5003-5258 from May 1, 2011, to June 1, 2015, for symptomatology related to his meniscal tear.  The Veteran was found to have a probable meniscus tear as early as the October 2004 VA examination.  MRI later confirmed horizontal tear of lateral meniscus posterior horn and body.  By the time of the June 2015 VA examination, there was objective evidence of a meniscal tear which caused frequent episodes of joint "locking," joint pain, and joint effusion.  As such, the Board finds that the Veteran is entitled to the maximum schedular 20 percent evaluation under Diagnostic Code 5258 throughout the period on appeal for episodes of locking, pain, and effusion into the joint due to his meniscal tear.  

Finally, the Veteran has also been evaluated as 30 percent disabled under Diagnostic Codes 5010-5261 since June 1, 2015, for limitation of extension of the right knee.  At the time of the Veteran's October 2004 VA examination, range of motion testing revealed right knee extension to zero degrees, which is normal.  Range of motion testing at his August 2009 VA examination revealed extension to zero degrees, with no additional limitation of motion after three repetitions, which is normal.  Range of motion testing at his May 2011 examination revealed extension to zero degrees, with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion, which is normal.  It was not until his most recent VA examination in June 2015 that range of motion testing revealed extension to -20 degrees, with pain during the range of motion.  As such, the Board finds that a separate compensable evaluation for limitation of right knee extension under Diagnostic Code 5261 is not warranted prior to June 1, 2015.  In addition, the Board finds that an evaluation in excess of 30 percent is not warranted under Diagnostic Code 5261 since June 1, 2015, as there is no evidence of right leg extension limited to 30 degrees at any time during the period on appeal.

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his right knee (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the right knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against evaluations higher than those discussed herein.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of each of the Veteran's disabilities with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion and pain, the Veteran's primary symptoms, and other factors and the level of their severity upon the functioning of a particular joint.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology manifested by pain, limitation of motion and instability.  These symptoms are contemplated by the Rating Schedule under Diagnostic Codes 5257, 5258, 5260, 5261, and 5262, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability.  

The Board acknowledges that the Veteran has indicated that his right knee symptomatology has affected him in the performance of his work.  To this extent, it affected his employment, but he is apparently able to perform the job duties without significant time lost.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.

The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular ratings.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology manifested by pain, limitation of motion, and instability, which is contemplated by the Rating Schedule, and the application of 38 C.F.R. §§ 4.40, 4.45.  As such, the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for limitation of flexion associated with right knee strain is denied.

A rating of 10 percent, but no greater, for slight recurrent subluxation or lateral instability associated with right knee strain is granted throughout the period on appeal.

A rating of 20 percent, but no greater, for dislocated semilunar cartilage associated with right knee strain is granted throughout the period on appeal.

A separate compensable evaluation for limitation of extension associated with right knee strain prior to June 1, 2015, is denied.

A rating in excess of 30 percent for limitation of extension associated with right knee strain since June 1, 2015, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


